DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 12/12/2019.
Claims 1-20 are pending.
Claims 1, 10 and 15 are independent.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer program product correspond to computer codes according to the specification.  Program is signal, which is not one of the 4 patent eligible subject matter.  Accordingly the claim is not patent eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim limitation “means for applying a small signal frequency sweep to a motor drive system; means for acquiring frequency response data in response to said frequency sweep in order to determine resonances in the motor drive system; and means for setting parameters of the motor drive system depending on the acquired frequency response data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the applying a small signal frequency sweep to a motor drive system; acquiring frequency response data in response to said frequency sweep in order to determine resonance in the motor drive system and setting parameters of the motor drive system depending on the acquired frequency response data. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Patel et al. (US 2016/0013715).

Re claim 1, Patel teaches (Figure 2-4 and 11) a method comprising:
applying a small signal frequency sweep to a motor drive system (para 16) wherein the motor drive system includes an inverter (VSI), an output filter (sine wave filter; para 33) and a motor (motor);
acquiring frequency response data in response to said frequency sweep in order to determine resonances in the motor drive system (para 17); and
setting parameters of the motor drive system depending on the acquired frequency response data (para 21 and 23-25; “The concepts of the present disclosure facilitate identification of the source impedance and hence the quantification of the overall system resonance frequency in an automated fashion for a given installation, by which active front end rectifier operating parameters can be accordingly adjusted and/or passive damping can be employed to mitigate or avoid LCL filter resonance conditions”).

Re claim 2, Patel teaches the method as claimed in claim 1, wherein applying a small signal frequency sweep comprises applying a low voltage magnitude signal to the motor over a frequency range (para 16).

Re claim 3, Patel teaches the method as claimed in claim 1, wherein said acquired frequency response data comprises current data as a function of frequency resulting from the applied frequency sweep (para 23-25).

Re claim 4, Patel teaches the method as claimed in any one of claim 1, wherein:
(para 16-17 and 23; “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (para 16-17 and 23; “the switching frequency of the power device may be variable from 3-12 kHz” and “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”).

Re claim 5, Patel teaches the method as claimed in claim 1, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (para 16 and 23; “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”).

Re claim 6, Patel teaches the method as claimed in claim 1, further comprising repeating said frequency sweep applying and frequency response data acquiring steps periodically (para 16-17 and 23).

Re claim 7, Patel teaches the method as claimed in claim 6, further comprising determining whether a change in said frequency response data is indicative of a significant performance change (para 21).

Re claim 8, Patel teaches the method as claimed in claim 1, wherein said parameters include one or more of a minimum (at least 5 times switching frequency; para 23), an optimum ) and a maximum switching frequency of said inverter (para 23-25).

Re claim 9, Patel teaches the method as claimed in claim 1, wherein said output filter is a sine filter (sine wave filter; para 33).

Re claim 10, Patel teaches (Figures 2-4) a motor drive system comprising (para 16) an inverter stage (VSI), a control module and an output filter (sine wave filter; para 33), wherein the control module is configured to set parameters of the motor drive system depending on a measured frequency performance of the motor drive system (para 17), wherein the frequency performance is measured in response to applying a small signal frequency sweep to the motor drive system (para 21 and 23-25).

Re claim 11, Patel teaches the motor drive system as claimed in claim 10, wherein the small signal frequency sweep is applied under the control of said control module (para 16 and 23; “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”). 

Re claim 12, Patel teaches the motor drive system as claimed in claim 10, further comprising a cable connecting an output of the inverter stage to a motor (Figure 4).

Re claim 13, Patel teaches the motor drive system as claimed in claim 10, wherein said parameters include one or more of a minimum (at least 5 times switching frequency; para 23), an optimum and a maximum switching frequency of said inverter stage (para 23-25).

Re claim 14, Patel teaches the motor drive system as claimed in claim 10, wherein said output filter is a sine filter (LCL filter; para 16).

Re claim 15, Patel teaches (Figures 2-4) a computer program product comprising:
means for applying a small signal frequency sweep to a motor drive system (para 17); means for acquiring frequency response data in response to said frequency sweep in order to determine resonances in the motor drive system (para 17); and
means for setting parameters of the motor drive system depending on the acquired frequency response data (para 21 and 23-25; “The concepts of the present disclosure facilitate identification of the source impedance and hence the quantification of the overall system resonance frequency in an automated fashion for a given installation, by which active front end rectifier operating parameters can be accordingly adjusted and/or passive damping can be employed to mitigate or avoid LCL filter resonance conditions”).

Re claim 16, Patel teaches the method as claimed in claim 2, wherein said acquired frequency response data comprises current data as a function of frequency resulting from the applied frequency sweep (para 23-25).

Re claim 17, Patel teaches the method as claimed in claim 2, wherein:
(para 16-17 and 23; “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (para 16-17 and 23; “the switching frequency of the power device may be variable from 3-12 kHz” and “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”).

Re claim 18, Patel teaches the method as claimed in claim 3, wherein:
applying the small signal frequency sweep comprises applying multiple small signal frequency sweeps at different DC offset levels (para 16-17 and 23; “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”); and
acquiring frequency response data comprises acquiring frequency response data for each of said multiple small signal frequency sweeps (para 16-17 and 23; “the switching frequency of the power device may be variable from 3-12 kHz” and “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”).

Re claim 19, Patel teaches the method as claimed in claim 2, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (para 16 and 23; “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”).

Re claim 20, Patel teaches the method as claimed in claim 3, further comprising:
applying a DC magnetising pulse and repeating said frequency sweep applying and frequency response data acquiring steps (para 16 and 23; “the rectifier carrier frequency is swept, either continuously and/or in increments, starting from the standard switching frequency of the conversion system rectifier, which is 4.about.12 kHz in one example, down to 1.about.2 kHz while the rectifier of the system is running in closed loop mode”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846